Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restriction
1.	Applicant’s election without traverse of species I including claims 1-8 in the reply filed on 02/15/2021 for examination is acknowledged. All other claims are therefore withdrawn from the examination and the election/restriction is herein made final. 

Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 03/11/2019. It is noted, however, that applicant has not filed a certified copy of the 2019101797748 application as required by 37 CFR 1.55.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Examiner’s amendment:
4.	The restriction election without traverse by the applicant withdraws claims 9-10 from examination and these claims hereby are cancelled by examiner’s amendment.

(i) 	Cancel claims 9-10.

Allowable Subject Matter

Reasons of Allowance:
5. 	Claims 1–8 are allowed.
	The following is an examiner’s statement of reasons of allowance:
		Both the instant invention and the closest prior arts as cited (such as Nakagawa et al., U.S. Patent Publication No. 2005/0089217 A1; Lee et al., U.S. Patent Publication No. 2019/0362547 A1; and Tena et al., U.S. Patent No. 8,922,553 B1) are directed to providing a three-dimensional real 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAV SETH whose telephone number is (571)272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 




/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        February 21, 2021